J-S75031-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
M.R.,                               :   IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                  Appellee          :
                                    :
                 v.                 :
                                    :
R.C.A.,                             :          No. 1420 EDA 2016

                   Appellant
                      Appeal from the Order April 7, 2016
               in the Court of Common Pleas of Monroe County
               Domestic Relations at No(s): No. 1103 DR 2015,
                               No. 1732 CV 2016

BEFORE: BOWES, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED OCTOBER 11, 2016

        R.C.A. (“Father”) appeals, pro se, from the Order adopting the

Recommendation of the Custody Conciliator as an Interim Order of Court

(“Interim Order”). We quash the appeal.

        On March 7, 2016, M.R. (“Mother”) filed a Complaint in Custody,

seeking sole legal and physical custody of their minor daughter, S.A. Father

was in prison at the time of filing, and will remain in prison until

approximately March 2020.     The trial court ordered Mother and Father to

attend a custody conciliation conference, which was held on April 1, 2016.

Father did not attend, nor was he represented at, the custody conciliation

conference.   The Custody Conciliator issued a Recommendation the same

day, which would grant Mother sole legal and physical custody of S.A. On

April 7, 2016, the trial court issued an Interim Order, adopting the
J-S75031-16


Recommendation.         Father, pro se, filed a timely Notice of Appeal and a

court-ordered Pa.R.A.P. 1925(b) Concise Statement.1

       Initially, before we may consider the merits of Father’s underlying

claim, we must determine whether this Court has jurisdiction to consider the

appeal. Pursuant to Pa.R.A.P. 341, an appeal may be taken as of right only

from a final order. See Pa.R.A.P. 341(a). Generally, “a custody order will

be considered final and appealable only if it is both: 1) entered after the

court has completed its hearings on the merits; and 2) intended by the court

to constitute a complete resolution of the custody claims pending between

the parties.” G.B. v. M.M.B., 670 A.2d 714, 720 (Pa. Super. 1996).

       Here, Father appeals from the Interim Order adopting the Custody

Conciliator’s Recommendation. In its Opinion, the trial court stated that it

“[has] not yet held a hearing on the merits, and [the] Order was not

intended to constitute complete resolution of the custody action.”       Trial

Court Opinion, 6/20/16, at 5. Additionally, the Recommendation indicated

that Father could still file a petition to request another conciliation

____________________________________________


1
  Father did not file a Concise Statement of matters complained of on appeal
with his Notice of Appeal, as required by Pa.R.A.P. 1925(a)(2)(i) and
1925(b). However, on May 5, 2016, the trial court ordered Father to file a
Concise Statement, and he complied. The trial court determined that Mother
did not suffer prejudice as a result of the delay. See Trial Court Opinion,
6/20/16, at 3; see also In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super.
2009) (holding that “there is no per se rule requiring quashal or dismissal of
a defective notice of appeal,” and dismissal is inappropriate where the
appellee has suffered no prejudice).



                                           -2-
J-S75031-16


conference.     Thus, the Interim Order is not a final, appealable order, as

defined by Pa.R.A.P. 341.         See G.B., 670 A.2d at 721 (quashing appeal

where custody order was entered before the trial court conducted a hearing

on the merits, and the order was not intended to constitute a complete

resolution of the issues).2

       Because the Interim Order adopting the Recommendation is not final

and appealable, Father’s challenge to the Interim Order must be quashed.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




____________________________________________


2
  Father’s appeal from the trial court’s Interim Order is not an interlocutory
appeal as of right, as defined by Pa.R.A.P. 311, an interlocutory appeal by
permission, as defined by Pa.R.A.P. 312, or an appeal taken from a collateral
order, as defined by Pa.R.A.P. 313. See Trial Court Opinion, 6/20/16, at 4.



                                           -3-
J-S75031-16




              -4-